Title: To George Washington from Isaac Heard, 9 August 1793
From: Heard, Isaac
To: Washington, George



Sir!
College of Arms London 9th Augt 1793

 A violent Inflammation in my Eyes caught above eighteen Months since and not yet removed hath proved a very great Misfortune, by creating an almos⟨t⟩ total Interruption of all my friendly Correspondences, as well as many of my official Duties, and hath to my very great Chagrin, prevented an earlier Acknowledgement of the Honor of your Excellency’s condescending and very obliging Letter of the 2nd May 1792, inclosing a correct and interesting Genealogical Account of the family of Washington since it’s first Settlement in America. The same unfortunate Cause hath also suspended such Enquiries as I proposed to make, which however are again resumed, for the purpose of completing the Pedigree, and the Union, as far as I may be able, of the several Branches.
 I am of opinion, tho’ I cannot at present prove the fact, that your Excellency is descended from Lawrence Washington of Sulgrave in Northamptonshire Esqr., who married Margaret the daughter of William Butler of Sussex Esqr., and died in 1616, leaving several Sons: the eldest William of Pa[c]kington in Leicestershire was knighted in 1621, and married Anne, half Sister to George Villiers Marquis & afterwards Duke of Buckingham; 2. John; 3. Robert who died young; 4. Richard; 5. Laurence; 6. Thomas & 7. George Washington; and several Daughters.
Under these Circumstances every means in my power shall

 be exerted with sincere pleasure, for ascertaining the Connection of this Family with John and Laurence Washington, who first settled in America.
In order to accomplish my wishes, I have taken the Liberty to inclose a Table of the Washington Pedigree, formed from your Excellency’s accurate Genealogical Account, with some few Additions; and request the favor, that your Excellency will be pleased to direct the same to be completed with such Dates, Descriptions &c. as may be obtained; and particularly the Time of the Death, Ages &c. of your Ancestor John Washington and of his Brother Laurence; and should they have made wills, they might possibly recognize some of their Relatives in England. An Extract of such Recognitions in their wills or in those of their Descendants would be particularly satisfactory for the purpose in question.
When the Genealogical Table herewith shall have been completed in the manner I have presumed to request, your Excellency will have the Goodness to direct it’s Return to me; and I beg leave to reassure your Excellency, that I shall have the most unfeigned Satisfaction in being able to transmit to your Excellency a complete Genealogy, and to contribute, by my Exertions, to the preservation of the memorials of a family, which hath produced a Character too distinguished to derive any lustre from the “avito honore.”
That Your Excellency may long enjoy perfect Health & Felicity, is the fervent and sincere Prayer of Your Excellency’s most respectful and most obedient humble Servant

Isaac Heard, Garter.

